ITEMID: 001-82656
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KRASYUCHENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1924 and lives in Voronezh.
5. The applicant sued the local social welfare authority (Комитет по социальной защите населения администрации Советского района г. Воронежа) claiming readjustment of her old-age pension. On 23 February 2001 the Sovetskiy District Court of Voronezh granted her claim and awarded her 2,562.44 Russian roubles. No appeal was brought against the judgment, and it became final and enforceable ten days later.
6. On 5 March 2001 the bailiff initiated enforcement proceedings.
7. On 26 July 2001 the bailiff terminated the proceedings because the defendant had not had sufficient funds to pay the judgment debt.
8. On 2 December 2005 the monies due to the applicant were transferred into her bank account.
VIOLATED_ARTICLES: 6
